Citation Nr: 0739685	
Decision Date: 12/17/07    Archive Date: 12/26/07

DOCKET NO.  03-15 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

1. Entitlement to service connection for a cervical spine 
disability.

2. Entitlement to service connection for a thoracic spine 
disability.

3. Entitlement to an increased rating for postoperative 
residuals of a lumbar disc syndrome, currently evaluated as 
40 percent disabling.

4. What evaluation is warranted from September 27, 2001, for 
a right knee disability?

5. Entitlement to a total rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1957 to July 
1961.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 decision by the Department 
of Veterans Affairs (VA) Regional Office in Phoenix, Arizona.

The Board notes that the veteran's original claims were 
previously remanded to the RO via the Appeals Management 
Center (AMC) for further development per a Board decision 
dated February 2005.  
 
The veteran was afforded a travel board hearing before the 
undersigned veteran's law judge in January 2004.  However, it 
appears that the hearing tape was lost and the veteran was 
notified and rescheduled for a video conference hearing.  In 
a letter dated December 2004, the veteran withdrew his 
request for a hearing and asked that his case be considered 
on the evidence already submitted.

The evidence of record raises a claim of entitlement to 
service connection for depression secondary to pain caused by 
multiple service connected disorders.  This issue, however, 
is not currently developed or certified for appellate review.  
Accordingly, it is referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  The veteran's degenerative disc disease/degenerative 
joint disease of the cervical spine is not related to 
service.  

2.  The veteran's mild scoliosis of the thoracic spine is not 
related to service.  

3.  The veteran's post operative residuals of a lumbar disc 
syndrome are manifested by persistent symptoms compatible 
with sciatic neuropathy with characteristic pain, and other 
neurological findings including absent ankle jerk, diminished 
deep tendon reflexes, positive straight leg raising, and 
diminished sensory to light touch.  

4.  Prior to March 1, 2006, the veteran's internal 
derangement of the right knee with torn lateral and medial 
menisci was characterized by not more than a slight knee 
impairment.  

5.  Effective from March 1, 2006, the veteran's internal 
derangement of the right knee with torn lateral and medial 
menisci is characterized by a moderate knee impairment.


CONCLUSIONS OF LAW

1. A cervical spine disability was not incurred in, or 
aggravated during active service.  38 U.S.C.A. §§ 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2007).

2.  A thoracic spine disability was not incurred in, or 
aggravated during active service.  38 U.S.C.A. §§ 1131, 5103, 
5103A, 5107; 38 C.F.R. §§ 3.159, 3.303.

3.  The criteria for a 60 percent rating, but no higher, for 
postoperative residuals of lumbar disc syndrome have been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5293, 5295 (2002); 
38 C.F.R. §§  3.159, 4.126, 4.71a, Diagnostic Code 5237 
(2007).

4.  The criteria for an increased rating for an internal 
derangement of the right knee with torn lateral and medial 
menisci were not met for the period prior to March 1, 2006.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§  3.159, 4.71a, Diagnostic Code 5257 (2007).

5.  The criteria for a 20 percent rating for internal 
derangement of the right knee with torn lateral and medial 
menisci have been met for the period since March 1, 2006.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§  3.159, 
4.7, 4.71a, Diagnostic Code 5257.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate form or completeness of the application.  VA 
notified the veteran in April 2003, December 2003, August 
2005 and March 2006 of the information and evidence needed to 
substantiate and complete a claim, to include notice of what 
part of that evidence is to be provided by the claimant and 
notice of what part the VA will attempt to obtain.  VA has 
fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examinations.  
VA informed the claimant of the need to submit all pertinent 
evidence in his possession, and provided adequate notice of 
how disability ratings and effective dates are assigned.  
While the appellant may not have received full notice prior 
to the initial decision, after notice was provided the 
claimant was afforded a meaningful opportunity to participate 
in the adjudication of the claims, and the claim was 
readjudicated.  The claimant was provided the opportunity to 
present pertinent evidence and testimony.  In sum, there is 
no evidence of any VA error in notifying or assisting the 
appellant that reasonably affects the fairness of this 
adjudication.




The claims for Service Connection

The veteran contends that his cervical and thoracic spine 
disabilities are related to his active service, including his 
1959 in-service car accident, and an incident at sea when his 
ship rolled.

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if preexisting such service, was 
aggravated therein.  38 C.F.R. § 3.303.  

To establish service connection, there must be: (1) a medical 
diagnosis of a current disability; (2) medical or, in certain 
cases, lay evidence of in-service occurrence or aggravation 
of a disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), 
citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 
F.3d 604 (Fed. Cir. 1996).

Service medical records revealed a normal spine upon entrance 
examination dated August 1957.  While service medical records 
document the veteran's service-connected lumbar spine injury, 
they are silent as to any complaints of, treatment for, or 
diagnosis of, any thoracic or cervical spine pain or 
disability.

A May 1962 VA examination, while diagnosing a lumbar disc 
syndrome with surgical intervention at the L4 level, did not 
note any complaints of diagnoses involving the thoracic or 
cervical spine.  

An October 1967 letter from Dr. J.J., noted that the 
veteran's complaints of pain in the neck and cervical region.  
Physical examination revealed thoracic pain.  The doctor 
prescribed muscle relaxants to decrease the cervical 
symptoms.  A March 1968 note by Dr. T.E. reflected treatment 
for a paravertebral muscle spasm of the cervical and thoracic 
spine.  The doctor opined that the muscle spasm was related 
to the veteran's lumbar disc injury in 1960.

An October 1973 VA examination conducted in conjunction with 
a claim for an increased rating for a lumbar spine disability 
did not note any complaints of pain in the neck or thoracic 
spine, and did not include any diagnoses involving the neck 
or thoracic spine.  

A November 2000 VA examination noted that C1-7 was palpated 
without pain.  The spine was nontender and there was no 
visible scoliosis.  Neither a cervical nor a thoracic 
disorder was diagnosed.

A December 2000 letter from chiropractor K.W.B noted 
treatment for chronic lumbar symptoms with at times, cervico-
thoracic complaints.  Accompanying medical records revealed 
complaints of moderate to severe cervico-thoracic pain, but 
no opinion linking a cervical or a thoracic disorder to 
service was offered.  

In a March 2001 statement, G.D., a private chiropractor, 
noted that physical examination revealed motion in each plane 
of lumbar movement.  It was opined that the veteran had 
advancing degenerative disc disease, sciatica, and arthritis, 
and that he could not endure the rigors of his daily routine.

Private treatment records from Dr. L.P., dated February 1990 
through November 1991, indicated complaints of thoracic and 
neck pain.  Treatment records from the veteran's chiropractor 
dated February 2000 through August 2001 noted complaints of 
stiffness in his neck and pain between the shoulder blades.  

An April 2002 chiropractic opinion from Tolleson Chiropractic 
stated that the veteran reported pain in his neck, shoulders 
and upper middle back since 1961.  He stated that this pain 
had continued through the present.  The veteran reported 
sharp, aching, and throbbing pain in the neck and upper back 
that radiated into the shoulders.  The chiropractor diagnosed 
a moderate cervical and thoracic spine sprain/strain.  The 
chiropractic opined that the veteran's current neck and upper 
back pain were caused by and arose out of the effects of the 
original low back injury sustained in February 1959 while on 
active duty.  

The veteran was afforded a VA examination in May 2002.  The 
veteran reported his first symptom onset of neck/upper back 
pain shortly after 1962 or 1963, with no injury.  The veteran 
reported pain with no radiation to the upper extremities 
bilaterally.  The examiner noted degenerative disc 
disease/degenerative joint disease of the cervical spine, not 
related to service, and mild scoliosis of the thoracic spine, 
not related to service.  

The veteran was afforded a VA examination in May 2003.  The 
examiner, after review of the claims file, indicated no 
injury to the neck was noted in the service medical records.  
The veteran reported an onset of neck pain in 1961 and that 
currently the neck hurts daily.  The examiner provided a 
diagnosis of degenerative disc disease/degenerative joint 
disease.  The examiner also stated that there was nothing in 
the service medical records, nor was there any indication in 
the September 1973 medical examination regarding a neck 
problem.  The examiner opined that the cervical spine 
disability was not related to service.  

An August 2004 lumbar magnetic resonance imaging scan showed 
evidence of lumbar stenosis at multiple levels.

VA examination dated March 2006 noted x-rays of the thoracic 
spine that revealed mild scoliosis.  An x-ray of the cervical 
spine showed degenerative disc disease/degenerative joint 
disease.  The examiner stated that he had examined the 
veteran on two prior occasions, and further stated that his 
opinion in the two proceeding examinations was unchanged - 
that the neck disability was age-related, and not due to 
service.  He also stated that there was nothing in the 
service medical records indicating that the veteran's current 
thoracic spine disorder was related to the incident in 1959 
in which he injured his lumbar spine.  

While the veteran currently has cervical degenerative disc 
and joint disease, and while he currently has a thoracic 
spine disorder, the preponderance of the evidence is against 
finding a relationship between either a cervical or a 
thoracic disorder to service or a service connected disorder.  
In this respect, the service medical records are silent to 
any complaints of, or treatment for cervical or thoracic 
spine pain.  The veteran's post service medical records do 
not show a continuity of symptomatology pertaining to either 
a cervical or a thoracic disorder as it was not until 1967, 
at least six years post service that the appellant reported 
pertinent complaints.  While Dr. T.E. opined that the 
veteran's disorders were related to an in-service lumbar 
injury, and while Tolleson Chiropractic has opined that the 
appellant's neck and upper back pain "arose out of" the 
original service incurred low back disorder, the more 
probative opinions offered by VA examiners in May 2002, May 
2003, and in March 2006 found no such relationship.  In this 
regard, the service medical records do not reveal complaints 
or findings of a chronic neck or upper back disorder.  Post 
service records do not reveal a continuity of symptomatology.  
Finally, in contrast to the private providers, the VA 
examiners had access to the claims folders, and not simply 
the veteran's self reported history, to consider before 
offering a medical opinion as to the etiology of any current 
cervical or thoracic disorder.  Accordingly, the Board finds 
that the preponderance of the competent and probative 
evidence of record is against these claims.

As there is not an approximate balance of positive and 
negative evidence regarding the merits of the appellant's 
claims of entitlement to service connection for cervical and 
thoracic disorders that would give rise to a reasonable doubt 
in favor of the appellant, the benefit of the doubt rule is 
not applicable.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).

The claims for an increased rating

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where the 
question for consideration is entitlement to a higher initial 
evaluation assigned, evaluation of the medical evidence since 
the grant of service connection and consideration of the 
appropriateness of "staged rating" is required.  Fenderson 
v. West, 12 Vet. App. 119, 126 (1994).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40.

The Court has held that VA must analyze the evidence of pain, 
weakened movement, excess fatigability, or incoordination and 
determine the level of associated functional loss in light of 
38 C.F.R. § 4.40, taking into account any part of the 
musculoskeletal system that becomes painful on use.  DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 
C.F.R. § 4.14 (avoidance of pyramiding) do not forbid 
consideration of a higher rating based on greater limitation 
of motion due to pain on use, including flare ups.  The 
guidance provided by the Court in DeLuca must be followed in 
adjudicating claims where a rating under the diagnostic codes 
governing limitation of motion should be considered.  The 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 should 
only be considered in conjunction with the diagnostic codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).

I.	Whether a rating in excess of 40 percent is warranted 
for postoperative residuals of a lumbar disc syndrome

In a June 1962 rating decision service connection for 
residuals of a back injury was granted.  The current 40 
percent rating was assigned in a January 2001 rating 
decision, effective July 25, 2000, and it has remained in 
effect since.  

A November 2000 VA examination revealed that the veteran 
complained of lower back pain but denied radiation into the 
lower extremities.  Range of motion testing revealed flexion 
to 75 degrees, right and left flexion to 35 degrees, right 
and left rotation to 30 degrees without pain.  Straight leg 
raising was to 35 degrees bilaterally with pain across the 
lower lumbar spine.  Deep tendon reflexes were 2+ at the 
knees, bilaterally, and 2+ at the Achilles, bilaterally.  The 
examiner provided diagnoses of multi-level degenerative disc 
disease at L4-5 and L5-S1, and L2-3 annular disc bulge with 
facet hypertrophy.

A May 2001 medical opinion from Dr. A.H., noted that on 
examination, the veteran had positive straight leg raising 
and reflexes were absent in both ankles.  Range of motion 
testing revealed flexion to 30 degrees, extension to 20 
degrees, lateral flexion to 10 degrees bilaterally, and 
rotation to 20 degrees bilaterally.  The examiner opined that 
lack of reflexes indicated nerve damage that was likely to 
worsen.  

An April 2002 chiropractic opinion (Tolleson Chiropractic) 
revealed severe low back pain accompanied by sciatica pain 
with sharp, aching, shooting and throbbing pain in the low 
back that radiates into both legs.  Pain is aggravated by 
bending forward, bending back ward, left and right and 
twisting left and right.  Upon examination Minor's sign was 
present, and gait was antalgic, favoring the right side.  
Range of motion testing revealed severe restriction with 
forward flexion to 40 degrees, extension to 10 degrees, 
lateral flexion to 15 degrees with pain bilaterally, and 
straight leg raising to 45 degrees, bilaterally.  The 
chiropractor noted that increased low back pain was elicited 
up on all attempts at active range of motion.  Double leg 
raise test was positive, Goldthwaite' Sign was positive, and 
Lasegues' was positive.  Neurological testing revealed 
diminished sensation over the L4-5 and L5-S1 dermatomes of 
the left lower extremity and diminished sensation over the 
right L4-5 dermatome.  Deep tendon reflexes were diminished 
over the left patella region and absent over the bilateral 
Achilles.  

The veteran was afforded a VA examination in May 2002.  He 
complained of low back pain with radiation to the left 
buttock, posterior thigh, calf, and foot, as well as 
occasional pain in the right leg.  Examination revealed no 
muscle spasm, deep tendon reflexes 1-2+, bilaterally, 
negative straight leg raising, bilaterally, muscle strength 
testing normal, and no evidence of fatigue or incoordination 
on examination.  Range of motion revealed flexion to 65 
degrees, extension to 20 degrees and side bending to 15 
degrees bilaterally.  There was complaint of pain at the 
terminal end of each range of motion.

The veteran was afforded a VA examination in February 2003.  
There was no tenderness to palpation, no muscle spasm, 
straight leg raising on the right revealed pain at 90 
degrees.  Range of motion testing revealed flexion to 60 
degrees, extension to 20 degrees, side bending right to 15 
degrees and left to 20 degrees.  There was pain on all 
terminal degrees.  

A March 2003 neuromuscular electrodiagnosis test was done in 
conjunction with the February 2003 examination.  The test 
noted an essentially normal EMG with mild bilateral tarsal 
tunnel symptoms.

A December 2003 VA neurology consult indicated that the 
veteran complained of low back pain related to degenerative 
joint disease.  Upon examination, deep tendon reflexes were 
1+ to 2 at the knees, ankle jerk was absent bilaterally, with 
plantar being downgoing.  Sensory was diminished and pin 
prick was only distally upon the ankle.  The EMG and nerve 
conduction velocity was suggestive of mild neuropathy.

The veteran was provided with a VA examination in March 2006.  
The examiner stated that a February 2003 electromyography was 
negative for lumbar radicolopathy.  Range of motion testing 
revealed flexion to 65 degrees, extension to 10 degrees, 
lateral flexion to 10 degrees bilaterally, all with pain.  
There was no muscle spasm, straight leg raising was negative, 
manual muscle strength testing was normal, and sensory light 
tough was normal.  The examiner provided a diagnosis of 
multilevel degenerative disk disease with moderate functional 
impairment and no weakness fatigability or incoordination.

Legal Criteria

The rating criteria in effect for evaluating spinal 
disabilities ("the old criteria") initially were revised 
effective September 23, 2002, ("the interim criteria").  They 
were again revised effective September 26, 2003, at which 
time the diagnostic codes were renumbered, including the 
renumbering of DC 5293 to DC 5243.  See 68 Fed. Reg. 51,454 
(Aug. 27, 2003), codified at 38 C.F.R. § 4.71a, DC 5243 
(2005) ("the new criteria").

The interim and new criteria - even if more favorable to the 
veteran's claim for a higher initial rating for his low back 
disability, only can be applied as of their respective 
effective dates.  Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003).

a.  Old Rating Criteria (Prior to September 2003)

Under 38 C.F.R. § 4.71a, Diagnostic Code 5295, a maximum 40 
percent rating was assigned for a severe lumbosacral strain 
with listing of whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritis changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5292, a maximum 40 
percent rating was authorized for a severe limitation of 
lumbar motion.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5293, a 40 percent 
rating was warranted for severe intervertebral disc syndrome 
with recurring attacks and intermittent relief.  A 60 percent 
rating was warranted for a pronounced intervertebral disc 
syndrome, with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of diseased disc; little intermittent 
relief.

b.  New Rating Criteria (Effective September 2003)

The revised criteria for rating disabilities of the spine 
effective September 26, 2003, provide that lumbosacral 
strain, Diagnostic Code 5237, and degenerative arthritis of 
the spine, Diagnostic Code 5242, are evaluated under a 
General Rating Formula for Diseases and Injuries of the Spine 
with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  The General 
Rating Formula for Diseases and Injuries of the Spine 
provides a 50 percent rating is assigned for unfavorable 
ankylosis of the entire thoracolumbar spine.  

Normal forward flexion of the thoracolumbar spine is 0 to 90 
degrees, extension is 0 to 30 degrees, left and right lateral 
flexion are 0 to 30 degrees and left and right lateral 
rotation are 0 to 30 degrees.  The normal combined range of 
motion for the thoracolumbar spine is 240 degrees.

c.  Intervertebral disc syndrome (Effective prior to and 
after September 2003)

Effective from September 2002, an intervertebral disc 
syndrome is evaluated (preoperatively or postoperatively) 
either on the total duration of incapacitating episodes over 
the past 12 months or by combining under 38 C.F.R. § 4.25 
(combined ratings table) separate evaluations of its chronic 
orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  A maximum 60 percent 
rating is warranted when rating based on incapacitating 
episodes, and such is assigned when there are incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months.  A 40 percent rating is assigned for 
incapacitating episodes have a total duration of at least 
four weeks but less than six weeks during the past 12 months.  
Note 1 provides that for the purposes of evaluations under 
Diagnostic Code 5293, an incapacitating episode is a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and 
neurological manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.  Note 2 
provides that when evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurological disabilities 
separately using evaluation criteria for the most appropriate 
neurological diagnostic code or codes.  

Effective from September 26, 2003, the diagnostic criteria 
for intervertebral disc syndrome was renumbered as Diagnostic 
Code 5243.  The regulations remained the same in effect.  
However, there was some minor re-phrasing.  In this respect, 
Diagnostic Code 5243 provided the following: Evaluate 
intervertebral disc syndrome (preoperatively or 
postoperatively) either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined.  It also deleted the old 
Note 2.

Analysis

The veteran is currently rated as 40 percent disabled under 
Diagnostic Codes 5293 for postoperative lumbar disc syndrome.  
While the 2006 VA examination showed no neurological 
symptoms, VA examinations in November 2000, May 2001, April 
2002, and February 2003 showed symptoms compatible with 
sciatic neuropathy, including an absent ankle jerk, 
diminished deep tendon reflexes, and diminished light sensory 
touch.  Additionally, the May 2001 VA examiner opined that 
the veteran's symptoms indicated nerve damage that was likely 
to worsen.  Further a December 2003 VA neurology examiner 
noted that an electromyogram suggested mild neuropathy.  As 
such, the Board finds that the veteran's disability picture, 
as a whole, more closely approximates a 60 percent rating 
under old Diagnostic Code 5293 for the entire rating period.   

A 100 percent rating is not warranted under the General 
Rating Formula for Diseases and Injuries of the Spine as 
there is no evidence showing unfavorable ankylosis of the 
entire spine. 38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5242, 
5243.  In this regard, at all times during the appellate 
period the veteran has retained motion, albeit painful, in 
all planes of lumbar movement.

II.  What evaluation is warranted from September 27, 2001, 
for a right knee disability?

In a June 2002 rating decision, the RO granted service 
connection for internal derangement of the right knee with a 
torn lateral and medial meniscus, and assigned a 10 percent 
rating, effective September 27, 2001.  The veteran contends 
his knee disability warrants a higher rating.

An April 2002 right knee examination by Tolleson Chiropractic 
showed flexion to 90 degrees and extension to 145 degrees.  
The chiropractor noted that this was a mild restriction.

A May 2002 VA examination revealed the right knee was tender 
to palpation in the mid-medial and mid-lateral joint regions.  
Cruciate and collateral ligaments were stable, and McMurray's 
was negative.  There was no effusion, and no crepitation.  
Lower extremity muscle strength was normal and there was no 
evidence of fatigue or incoordination on examination.  Range 
of motion testing revealed extension to 0 degrees and flexion 
to 120 degrees with some pain.  The examiner noted mild 
functional impairment of the right knee with a 20 degree loss 
of range of motion.

The veteran was afforded a VA examination in February 2003.  
The examiner stated that the veteran walked with a slight to 
moderate limp on the right.  There was some tenderness 
medially to palpation.  The cruciate and collateral ligaments 
were stable.  There was no effusion, and no crepitation was 
palpated on active motion.  Range of motion testing revealed 
extension to 0 degrees and flexion to 110 degrees with pain.  
The examiner stated that the veteran had mild to moderate 
functional impairment with a loss of 30 degrees in range of 
motion.  

VA outpatient treatment records from March 2004 through 
August 2005 noted treatment for the veteran's right knee 
disability.  An August 2004 record revealed that the veteran 
complained of some instability, but denied locking.  The 
physician noted that a magnetic resonance imaging scan showed 
tears to both the medial and lateral menisci.  A March 2005 
examination showed range of motion limited by pain, with 
flexion to 90 degrees.  A May 2005 report indicated a recent 
fall caused by the veteran's lumbar spine disability, 
aggravating the right knee.  Examination revealed a swollen 
knee, with no joint effusion, no pain with knee extended, and 
pain with flexion to 70 degrees.  An assessment of right 
prepatellar bursitis possibly aggravated by the fall was 
provided.  An orthopedic note of June 2005 indicated improved 
right knee swelling.  

A March 1, 2006 VA examination the veteran reported daily 
right knee pain, but he denied flare-ups.  The veteran used a 
cane and a knee brace for his right knee.  The veteran 
reported occasional swelling, and popping noises.  
Examination revealed no tenderness to palpation.  The 
cruciate and collateral ligaments were stable, and McMurray's 
test was negative.  There was no effusion, no crepitation 
palpated on active motion, and no fatigability.  There was 
also no weakness or fatigability but there was a mild to 
moderate incoordination and antaglic gait.  Range of motion 
testing revealed extension to 0 degrees and flexion to 100 
degrees.  The examiner provided a diagnosis of chronic right 
knee strain with evidence of torn menisci and moderate 
functional impairment.  

Analysis

The standardized description of joint measurements is 
provided in Plate II under 38 C.F.R. § 4.71a (2006).  For VA 
purposes, normal extension and flexion of the knee is from 0 
to 140 degrees.  38 C.F.R. § 4.71a, Plate II (2006).

In VAOPGCPREC 23-97, the VA General Counsel held that a 
claimant who has arthritis and instability of the knee may be 
rated separately under DC 5003 and DC 5257, and that 
evaluation of a knee disability under both of these codes 
would not amount to pyramiding under 38 C.F.R. § 4.14 (2006).  
VAOPGCPREC 23-97 (July 1, 1997), 62 Fed. Reg. 63604 (1997); 
see also Esteban v. Brown, 6 Vet. App. 259 (1994).  However, 
a separate finding must be based on additional disability.

In VAOPGCPREC 9-04, the General Counsel held that separate 
ratings may be assigned for limitation of flexion and 
limitation of extension of the same knee.  Specifically, 
where a veteran has both a limitation of flexion and a 
limitation of extension of the same leg, the limitations must 
be rated separately to adequately compensate for functional 
loss associated with injury to the leg.  VAOPGCPREC 9-04 
(Sept. 17, 2004), 69 Fed. Reg. 59990 (2005).

Standard motion of a knee is from 0 degrees of extension to 
140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.  
Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  In this regard, a 10 percent rating is warranted 
when flexion is limited to 45 degrees, and a 20 percent 
rating is warranted when it is limited to 30 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5260.  A 10 percent rating is 
warranted when it is limited to 10 degrees, and a 20 percent 
rating is warranted when it is limited to 15 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5261.

In this case, VA treatment and examinations indicated that 
the veteran consistently demonstrates full extension, and 
flexion ranged from 70-120 degrees in the right knee.  As 
flexion was not shown to be limited to 45 degrees, and 
extension was not shown to be limited to 10 degrees in the 
right knee, a rating of 20 percent is not warranted for the 
right knee under Diagnostic Codes 5260 and 5261.  

The veteran is currently rated at 10 percent for an internal 
derangement of the right knee with torn lateral and medial 
menisci under 38 C.F.R. § 4.71a, Diagnostic Code 5257 for 
impairment of the knee.  Under this Code slight recurrent 
subluxation or lateral instability is rated 10 percent, a 20 
percent rating is assigned when the subluxation and 
instability is moderate, and  30 percent rating is assigned 
for severe subluxation or instability.  38 C.F.R. § 4.71a, 
Code 5257.  Here, VA examinations in April 2002, May 2002, 
and February 2003 noted no evidence of laxity, joint 
instability.  McMurrays was consistently negative, with no 
effusion or crepitation present.  The examiners noted mild 
impairment of the knees.  Hence, prior to March 1, 2006, an 
evaluation in excess of 10 percent for the appellant's right 
knee disorder is not in order.

At the March 1, 2006, VA examination, however, mild to 
moderate incoordination and an antalgic gait was noted.  
Further, the examiner opined that the veteran had a chronic 
right knee strain with evidence of torn menisci and moderate 
functional impairment in the knee.  Thus, as the evidence 
showed a moderate functional impairment of the right knee at 
the March 1, 2006 VA examination, a 20 percent rating is 
warranted Diagnostic Code 5257 effective the date of that 
examination.  A 30 percent rating is not warranted as there 
is no evidence of a severe recurrent right knee subluxation 
or lateral instability.  

Diagnostic Codes 5256 (ankylosis of the knee), 5258 
(cartilage, semilunar, dislocated), 5262 (impairment of the 
tibia and fibula), and 5263 (genu recurvatum) are not 
applicable in this instance, as the medical evidence does not 
show that the veteran has any of these conditions. 

The Board is aware of the veteran's complaints of pain in his 
knee.  There is however, no objective evidence that pain on 
use of the joint results in limitation of motion to a degree 
which would support a higher rating.  38 C.F.R. §§ 4.40, 
4.45; Deluca v. Brown, 8 Vet. App. 202 (1995).  (See 2005 VA 
examination report).  Additionally, the Board finds that the 
veteran's current evaluations of his right knee disability as 
noted herein address any the Deluca concerns of pain, 
fatigability, weakness, and incoordination.

The veteran has moderate impairment of the knee in his March 
2006 examination.  Thus, based on the March 2006 examination, 
the Board finds, after resolving all doubt in favor of the 
veteran, that the level of disability more nearly 
approximates the criteria for a 20 percent evaluation.  
38 C.F.R. § 4.71a.




ORDER

Entitlement to service connection for a cervical spine 
disability is denied.

Entitlement to service connection for a thoracic spine 
disability is denied.

Entitlement to a 60 percent evaluation for postoperative 
residuals of a lumbar disc syndrome is granted, subject to 
the regulations applicable to the payment of monetary 
benefits.

Entitlement to an evaluation in excess of 10 percent for a 
right knee disability for the period prior to March 1, 2006, 
is denied.

Entitlement to a 20 percent evaluation for a right knee 
disability effective from March 1, 2006, is granted subject 
to the regulations applicable to the payment of monetary 
benefits.


REMAND

The veteran contends that a total evaluation based on 
individual unemployability is warranted because he is unable 
work due to the severity of his service-connected 
disabilities.  As noted above, however, the record reveals 
that the appellant is claiming entitlement to service 
connection for depression secondary to chronic pain 
associated with his service connected disorders.  This issue 
is inextricably intertwined with the claim of entitlement to 
a total disability evaluation based on individual 
unemployability due to service connected disorders.  Hence, 
further development is required.

Accordingly, the case is REMANDED for the following action:

1.  The RO should provide the veteran 
with full and complete notice, as well as 
fulfill any duty to assist that may exist 
under the Veterans Claims Act of 2000 
concerning the issue of entitlement to 
service connection for depression 
secondary to multiple service connected 
disorders.  Then after providing the 
appellant a meaningful opportunity to 
participate in the adjudication of his 
claim of entitlement to service 
connection for depression secondary to 
his service connected disorders, the RO 
should adjudicate this claim, and 
readjudicate the veteran's entitlement to 
a total disability evaluation based on 
individual unemployability due to service 
connected disorders.  The veteran is 
hereby informed that the Board may only 
exercise jurisdiction over the claim of 
entitlement to service connection for 
depression secondary to his service 
connected disorders if he perfects an 
appeal in a timely manner.

2. Thereafter, and following any other 
indicated development, the RO should 
prepare readjudicate the claim of 
entitlement to a total disability 
evaluation based on individual 
unemployability due to service connected 
disorders.  If the appeal is denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case in accordance with 38 U.S.C.A. § 
7105 (West 2002) which includes a summary 
of any additional evidence submitted, 
applicable laws and regulations, and the 
reasons for the decision.  They should 
then be afforded an applicable time to 
respond.



The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


